Powell, J.
We are of the opinion that the evidence is sufficient to sustain the verdict. Certain inaccuracies in the charge are complained of. There would be no profit in discussing these exceptions, as they present no point of general interest. They were carefully considered by Judge Freeman, the successor to Judge Norwood, who tried the case and who delivered the charge in question. The opinion filed by him in connection with the judgment overruling the motion for a new trial expresses the view entertained by us after our consideration of the same matters.

Judgment affirmed.